    Case: 1:21-cv-00012-SJD-SKB Doc #: 4 Filed: 01/21/21 Page: 1 of 7 PAGEID #: 133


                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

MARK LEE PADGETT, JR.
                                                                            Case No: 1:21-cv-12

                         Plaintiff,                                         Dlott, J.
        v.                                                                  Bowman, M.J.


COMMONWEALTH OF KENTUCKY, et al.,


                         Defendants.


                               REPORT AND RECOMMENDATION

        On January 7, 2021, Plaintiff tendered a pro se civil rights complaint, together with

a motion seeking leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1

Plaintiff’s motion has been granted by separate order, placing this matter before the Court

for a sua sponte review to determine whether the complaint, or any portion of it, should

be dismissed because it is frivolous, malicious, fails to state a claim upon which relief may

be granted or seeks monetary relief from a defendant who is immune from such

relief. See 28 U.S.C. § 1915(e)(2)(B).

        I.       Screening Authority

        Congress has authorized federal courts to dismiss a complaint if satisfied that the

action is frivolous or malicious. Denton v. Hernandez, 504 U.S. 25, 31, 112 S.Ct. 1728

(1992); see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed

as frivolous when the plaintiff cannot make any claim with a rational or arguable basis in

fact or law. Neitzke v. Williams, 490 U.S. 319, 328-29, 109 S.Ct. 1827 (1989); see


1
 The undersigned takes judicial notice that the same Plaintiff initiated a second (unrelated) civil rights case
on the same day against a different defendant. See Case No. 1: 21-cv-11. On January 19, 2021, the
undersigned recommended dismissal of that case with prejudice for failure to state a claim.
 Case: 1:21-cv-00012-SJD-SKB Doc #: 4 Filed: 01/21/21 Page: 2 of 7 PAGEID #: 134


also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990). An action has no arguable

legal basis when the defendant is immune from suit or when plaintiff claims a violation of

a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no

arguable factual basis when the allegations are delusional or rise to the level of the

irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The

Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir.2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress has also authorized the sua sponte dismissal of complaints which fail to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

Although a plaintiff's pro se complaint must be “liberally construed” and “held to less

stringent standards than formal pleadings drafted by lawyers,” the complaint must “give

the defendant fair notice of what the ... claim is and the grounds upon which it

rests.” Erickson v. Pardus, 551 U.S. 89, 93, 127 S.Ct. 2197 (2007) (per curiam)

(quoting Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285 (1976), and Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007) (internal citation and quotation

omitted)). The complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937 (2009) (quoting Twombly, 550 U.S. at 570); see also Hill, 630 F.3d at 470-

71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915(e)(2)(B)(ii) and 1915A(b)(1)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept


                                              2
    Case: 1:21-cv-00012-SJD-SKB Doc #: 4 Filed: 01/21/21 Page: 3 of 7 PAGEID #: 135


all well pleaded factual allegations as true, but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265, 286, 106 S.Ct. 2932 (1986)). Although a complaint need not contain

“detailed factual allegations,” it must provide “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

555). A pleading that offers “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Nor does a

complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557.

        II.     Plaintiff’s Complaint

        Plaintiff brings this action against the Commonwealth of Kentucky,2 Newport Police

Officer Jason Gabbard, and Campbell County Circuit Judge Fred A. Stine. Plaintiff has

drafted the first 4 pages of his complaint on a form commonly used by pro se litigants, but

has attached an additional 58 pages of exhibits from underlying state court criminal

proceedings. Plaintiff’s complaint seeks to “re-open” what appears to have been a 2010

state court criminal proceeding, which Plaintiff alleges began when he was arrested with

two other individuals on a minor traffic violation in Newport, Kentucky and charged with

possession of cocaine. (Doc. 1-2 at 3). Plaintiff alleges that he was locked up “until I

signed a gui[l]ty plea against my free will to pee into a cup.” (Id.; see also id. at 4 (“They

forced me to sign a ‘Guilty Plea’ agast [sic] my free will and sentenced me to pee in a

cup.”) Plaintiff alleges multiple violations of his “rights to a due process” during the

underlying criminal proceedings, for which he seeks monetary damages. (Id. at 3-4).



2
 Within the body of the complaint, Plaintiff appears to identify the state’s prosecuting attorneys, Michelle
Snodgrass and Denise Trauth, in lieu of the Commonwealth. (See Doc. 1-2 at 2).

                                                     3
 Case: 1:21-cv-00012-SJD-SKB Doc #: 4 Filed: 01/21/21 Page: 4 of 7 PAGEID #: 136


       The attached exhibits to the complaint confirm that Plaintiff was charged with a

Kentucky state court drug offense in the Campbell Circuit Court, Second Division, Case

No. 10-CR-00142, and that judgment and a sentence on a plea of guilty to a misdemeanor

was entered on September 15, 2010. (Doc. 1-2 at 9). The judgment recites that Plaintiff

appeared with counsel on August 24, 2010 before Campbell Circuit Court Judge Stine,

whereupon he withdrew his prior plea of not guilty and entered an Alford plea to the

charge of Facilitation to Possession of a Controlled Substance First Degree. Among other

terms of the plea agreement, the judgment reflects that Plaintiff “knowingly and voluntarily

waived his right to plead not guilty, to be tried by a jury…[and] to appeal his case to a

higher court.” (Id.) Judge Stine sentenced Plaintiff to “Misdemeanor Diversion” with

multiple specific conditions of probation including a requirement that he submit to drug

and alcohol testing. (Id. at 10).

       It is clear from the allegations in the complaint that Plaintiff is attempting to

challenge his underlying state court criminal conviction through this federal civil rights

complaint.

       III.   Analysis of Claims

       At the outset, venue does not lie in this Court, but instead would lie in the Eastern

District of Kentucky, where all events occurred and where both Plaintiff and Defendants

reside. However, because Plaintiff fails to state any claim that would be cognizable

under 42 U.S.C. § 1983, the undersigned recommends dismissal of this case rather than

transferring venue to the Eastern District of Kentucky for any further review.

       In Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364 (1994), the Supreme

Court held that a § 1983 civil rights action seeking money damages on the basis of an

allegedly unconstitutional conviction or sentence will not lie unless the plaintiff has already


                                              4
 Case: 1:21-cv-00012-SJD-SKB Doc #: 4 Filed: 01/21/21 Page: 5 of 7 PAGEID #: 137


succeeded in having the conviction or sentence invalidated. When a successful

§1983 action would necessarily imply that a prior sentence or conviction was invalid, the

complaint must be dismissed unless the plaintiff can demonstrate that his conviction or

sentence has been reversed on appeal, expunged by executive order, declared invalid

by a state tribunal authorized to make such determinations or called into question by the

issuance of a writ of habeas corpus. Id.; see also Lanier v. Bryant, 332 F.3d 999, 1005-

06 (6th Cir. 2003). The holding in Heck has been extended to actions seeking injunctive

or declaratory relief. See Edwards v. Balisok, 520 U.S. 641, 646-48 (1997). Plaintiff’s civil

rights claims in this case are squarely barred by the Heck doctrine.

       Even if Plaintiff’s claims were not barred by Heck, however, his complaint

alternatively could be dismissed for failure to state a claim on other grounds. Plaintiff

appears to seek monetary damages against the Commonwealth of Kentucky and officials

who are presumed to be sued in their official capacities. Such claims are barred by the

Eleventh Amendment. Plaintiff’s underlying claims relate to a 2010 arrest and conviction,

and therefore would appear to be time-barred under the state law statute of limitations

applicable to federal claims filed under 42 U.S.C. § 1983.

       Last, Plaintiff has identified state prosecutors and a state court judge among the

Defendants. In their respective roles, the prosecutors and judge are entitled to absolute

immunity. Judges retain absolute immunity from liability even if they act maliciously or

corruptly, as long as they are performing judicial acts and have jurisdiction over the

subject matter giving rise to the suit against them. Stump v. Sparkman, 435 U.S. 349,

356-57 (1978); see also Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir. 2004); Stern v.

Mascio, 262 F. 3d 600, 607 (6th Cir. 2001). State prosecutors enjoy similar absolute

immunity for acts taken in their capacity as prosecutors. Stump, 435 U.S. 349; see

                                             5
 Case: 1:21-cv-00012-SJD-SKB Doc #: 4 Filed: 01/21/21 Page: 6 of 7 PAGEID #: 138


also Imbler v. Pachtman, 424 U.S. 409, 430, 96 S.Ct. 984 (1976)); Manetta v. Macomb

County Enforcement Team, 141 F.3d 270, 274 (6th Cir. 1998). Although the arresting

officer does not possess absolute immunity, Plaintiff’s complaint facially fails to allege the

requisite personal involvement required to state any claim against him.

       IV.    Conclusion and Recommendation

       For the reasons stated, IT IS RECOMMENDED THAT Plaintiff's complaint be

DISMISSED with prejudice as frivolous under 28 U.S.C. § 1915(e)(2)(B) for failure to

state any claim. Based upon the lack of any arguable basis for appeal either in law or in

fact, IT IS FURTHER RECOMMENDED that the trial court certify in writing that no appeal

may be taken in good faith. See 28 U.S.C. § 1915(a)(3); Neitzke, 490 U.S. at 325.



                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                              6
 Case: 1:21-cv-00012-SJD-SKB Doc #: 4 Filed: 01/21/21 Page: 7 of 7 PAGEID #: 139


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MARK LEE PADGETT, JR.
                                                               Case No: 1:21-cv-12

                     Plaintiff,                                Dlott, J.
       v.                                                      Bowman, M.J.


COMMONWEALTH OF KENTUCKY, et al.,


                     Defendants.



                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            7
